Citation Nr: 0003258	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  97-06 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as secondary to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1962 to April 
1966.  Service in Vietnam is indicated by the evidence of 
record.

The veteran died in July 1994, and the appellant is his 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an
October 1996 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  While the veteran did have active service in Vietnam, his 
service medical records reveal no diagnosis of ischemic heart 
disease, a renal disorder, diabetes mellitus, depression, or 
acute or subacute peripheral neuropathy.

2.  The veteran died in July 1994 at the age of 49; the death 
certificate listed acute ischemic heart disease as the 
immediate cause of death; renal failure, diabetes mellitus, 
and depression were listed as conditions leading to the 
immediate cause of death.

3.  At the time of his death, the veteran was service 
connected for a scar on the right forearm, evaluated as zero 
percent disabling; he had previously been denied service 
connection for diabetes mellitus, a post-traumatic stress 
disorder (PTSD), major depression, anxiety disorder, organic 
mental disorder, hemopericardium, and myocardial contusion.

4.  There is no competent evidence of record demonstrating a 
nexus between the causes of the veteran's death and his 
military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death, claimed as secondary to exposure to 
herbicides, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's service medical records are 
negative for a diagnosis of a cardiovascular disorder, a 
nerve disorder, a kidney disorder, or diabetes mellitus 
during the veteran's period of active duty.  On physical 
examination performed upon entrance into active duty in March 
1962, the veteran reported that his health was good.  The 
service examiner noted no abnormalities of the veteran's 
bodily systems.  

Service medical records indicate that the veteran was 
diagnosed and treated in service for acute urethritis due to 
gonococcus, injuries to the fourth and fifth fingers of the 
right hand, a contusion and small laceration of the left 
elbow, a deep laceration on the right forearm, a foot injury, 
contusions and abrasions on the face and neck due to an 
altercation, and an upset stomach.  An undated report of 
medical examination performed at separation from service 
reflects that, besides three identifying scars on the 
veteran's body, his bodily systems were all considered 
"normal."

A VA hospital summary report reflects that the veteran was 
admitted from May 25, 1966, to June 16, 1966, after 
sustaining blunt trauma to the abdomen and thorax in an 
automobile accident.  X-rays taken on admission revealed 
enlargement of the cardiac shadow, with no other lesions or 
broken bones.  The veteran underwent surgery, which included 
pericardiocentesis, and a left anterior thoracotomy with 
pericardial window, which were accomplished without incident.  
Diagnoses during admission were hemopericardium and 
myocardial contusion, both secondary to trauma.  The summary 
record reflects that the veteran "did well" following 
surgery, except for a persistent collapse of the lower left 
lung, which was felt would clear.  He was permitted to resume 
his pre-hospital employment after 30 days of at-home 
convalescence.

A VA hospital summary report reflects that the veteran was 
admitted for treatment from August 28, 1967, to September 8, 
1967, after presenting with a six week history of polyuria, 
nocturia, polydipsia, and increasing lethargy and weakness 
associated with a weight loss of 44 pounds.  Examination on 
admission revealed that his heart had a regular rhythm 
without murmurs or enlargement, and the abdomen was soft with 
out masses.  The veteran was noted as oriented, alert, 
cooperative, and without sensory or motor deficits.  Chest X-
rays and electrocardiogram (EKG) were within normal limits.  
Diagnosis was diabetes mellitus, juvenile, controlled.

In August 1967, the veteran filed a claim of service 
connection for diabetes mellitus and for a laceration on the 
right arm.  In a December 1967 rating decision, the RO 
awarded service connection for a scar on the right arm, 
evaluated as zero percent disabling.  The same decision 
denied the claim based on diabetes mellitus because it had 
not manifested during service, was not noted at the 
separation examination, and was not diagnosed within the 
applicable post-service presumptive period.  The veteran did 
not appeal that decision.

In March 1990, the RO received the veteran's claim of service 
connection for diabetes mellitus; hypertension; nerve damage; 
and kidney damage, all claimed as secondary to exposure to 
herbicides between 1964 and 1966.  

In support of his claim, the veteran submitted medical 
records from C. Hales, M.D., reflecting medical care the 
veteran received between January 1983 and February 1990.  
Those medical records reflect diagnoses and treatment for 
severe diabetes mellitus, Type I with poor control; severe 
hypertension, out of control; transient ischemic attack; 
renal failure; and hypoglycemia episodes.  In a letter dated 
in September 1986, Dr. Hales stated that he had treated the 
veteran since 1982, and that the veteran had suffered from 
advanced diabetes mellitus, with serious complications of 
renal failure and diabetic retinopathy.  Symptoms included 
extreme tiredness, poor blood pressure control, and partial 
blindness.  The physician opined that "[the veteran's] 
prognosis is extremely poor, and he will probably die as a 
young man."  None of the physician's medical records 
contains opinions or findings regarding the etiology of any 
of the diagnosed disorders, other than a notation that the 
veteran had had "a long history" of treatment.  Dr. Hales' 
reports do not reflect that the veteran mentioned any in-
service incidents, including exposure to herbicides in 
Vietnam, which might have led to any of the diagnosed 
disorders.

In a November 1990 letter, the RO informed the veteran that 
his claim based on exposure to herbicide agents in Vietnam 
would be delayed while VA reconsidered its regulations, by 
direction of the U.S. District Court, pertaining to herbicide 
exposure.

Also of record is a March 1992 letter from G. Zuzukin, M.D.  
Dr. Zuzukin stated that he had known the veteran for "quite 
a few years."  The physician noted that the veteran had a 
number of medical and surgical problems, including insulin 
dependent diabetes, "which he has had for many years," and 
which led to multiple complications, including coronary 
artery disease, with myocardial infarction and status post 
angioplasty; severe peripheral neuropathy; severe diabetic 
retinopathy with legal blindness; severe autonomic neuropathy 
with gastroparesis; severe arthritis of the back and knees, 
with status post surgical intervention on the knees; a 
markedly compromised immunity which led to recurrent 
infections; progressive glaucoma on the left eye; and 
depression.

In May 1993, the veteran filed a claim for service connection 
for PTSD.  He underwent VA PTSD examination in July 1993.  By 
an August 1993 decision, the RO denied the veteran's PTSD 
claim, holding that, although VA PTSD examination had 
revealed features of PTSD, final diagnosis was major 
depression; anxiety disorder; and organic mental disorder; 
and no relationship had been shown to exist between those 
disorders and the veteran's claim based on PTSD.

After the veteran submitted additional evidence in support of 
his PTSD claim, and subsequent to undergoing additional VA 
PTSD examination by a Board of three psychiatrists, the RO 
issued an April 1994 decision which continued the prior 
denial of the PTSD claim.  In the same decision, the RO 
denied service connection for an organic mental disorder, as 
the record had not established that said disease was incurred 
in or aggravated by service, or had manifested to a 
compensable degree within one year of the veteran's discharge 
from service.

The veteran died in July 1994 at the age of 49.  The death 
certificate listed acute ischemic heart disease as the 
immediate cause of death.  Renal failure, diabetes mellitus, 
and depression were sequentially listed as conditions leading 
to the immediate cause of death.  Prior to his death, as 
outlined above, the veteran had been awarded service 
connection for a scar on the right forearm, evaluated as zero 
percent disabling.  As noted above, he had previously been 
denied service connection for diabetes mellitus, PTSD, major 
depression, anxiety disorder, organic mental disorder, 
hemopericardium, and myocardial contusion.

The appellant filed a claim in August 1996, contending that 
the veteran's death was related to his military service.  
More specifically, she alleged that the veteran's death was 
the result of peripheral neuropathy due to his exposure to 
herbicides while on active duty in Vietnam.

In October 1996, the RO issued a decision which denied the 
appellant's claim, holding that the evidence did not tend to 
show any relationship between the veteran's military service 
and the causes of his death as listed on the death 
certificate.  The RO further held that service connection for 
the cause of the veteran's death could not granted based upon 
peripheral neuropathy, as the record was negative for showing 
that said disease was related to his death.  The appellant 
initiated a timely appeal of the RO's denial of her claim.  

In January 1997, the RO received the appellant's substantive 
appeal (VA Form 9), wherein she reiterated her contention 
that peripheral neuropathy, claimed as secondary to exposure 
to Agent Orange, had a direct relationship to the veteran's 
death.  She opined that a review of VA medical records and 
reports from private physicians should be sufficient to 
establish that the veteran had peripheral neuropathy, and 
that said disease was a contributing factor in his death.

In support of her claim, the appellant submitted a December 
1996 letter from the veteran's personal physician, H. Hiner, 
M.D.  Dr. Hiner wrote that the veteran had had a history of 
diabetes in excess of twenty years.  It was also noted that 
the veteran had been diagnosed with ischemic heart disease, 
end stage renal disease, diabetes mellitus, peripheral 
neuropathy, and autonomic dysfunction; all of which were 
present at the time of his death.

The appellant also submitted a March 1997 letter from M. 
Lang-Williams, M.D.  Dr. Lang-Williams opined that the cause 
of the veteran's death was related to "severe peripheral 
neuropathy or automatic neuropathy with subsequent 
cerebrovascular dysfunction and cardiopulmonary 
dysfunction."  

Also of record are a substantial number of medical records 
reflecting treatment the veteran received between June 1992 
and June 1994.  Those records primarily reflect treatment, 
diagnostic testing, and laboratory results by Dr. Lang-
Williams, but also include records of treatment by Dr. Hiner 
and other private physicians.  A medical report dated in June 
1994 reflects that the veteran was hospitalized for 
psychiatric management.  Diagnoses at that time included end-
stage renal disease, secondary to diabetes mellitus; severe 
depression; diabetic nephropathy; diabetic retinopathy; 
diabetic neuropathy; renal diabetes; and heart disease.  

A discharge summary reflects that the veteran was 
hospitalized from June 16, 1994, to July 1, 1994, after he 
presented with a worsening mental status.  Diagnoses at 
admission and discharge were altered mental status and 
uncontrolled diabetes.

In a January 1999 supplemental statement of the case, the RO 
reported that it had reviewed the letters from Drs. Hiner and 
Lang-Williams, along with all the evidence of record.  The 
denial of the appellant's claim was continued, however, as 
the evidence failed to establish a relationship between the 
veteran's military service and the diseases listed on the 
death certificate.  The RO also held that service connection 
for the cause of the veteran's death, claimed as secondary to 
exposure to herbicides, was not warranted since acute and 
subacute peripheral neuropathy were not show as having 
manifested to a compensable degree within one year from the 
last exposure to Agent Orange.

Legal Criteria.  Generally, service connection may be granted 
for a disability resulting from personal injury incurred or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or disease.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  Regulations of VA provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

In order to establish service connection for the cause of the 
veteran's death, a surviving spouse must show that a 
disability incurred in or aggravated by service was either a 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1999).  A service-connected 
disability will be considered the principal cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  Lathan v. Brown, 7 Vet. App 359 (1995).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to an unrelated disability.  38 C.F.R. § 
3.312(c)(2).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects in 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  Id.

A cardiovascular-renal disease, including hypertension, and 
diabetes mellitus, may be granted service connection although 
not otherwise established as incurred in service if 
manifested to a degree of 10 percent or more within one year 
from the date of separation, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied.  38 C.F.R. §§ 3.307, 3.309 (1999).

There is a rebuttable presumption of entitlement to service 
connection for certain listed diseases diagnosed (to a degree 
of disability of 10 percent or more) at certain specified 
times after service, which are attributable to Agent Orange 
exposure for veterans who physically served in the Republic 
of Vietnam.  38 U.S.C.A. § 1116 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).  The specified diseases for 
presumptive service connection due to Agent Orange exposure 
are chloracne or other acneiform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and soft 
tissue sarcomas.  For purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e) (Note 2).

In McCartt v. West, 12 Vet. App. 164 (1999), the Court 
specifically found that, in accordance with 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, a veteran must have 
had actual service in the Republic of Vietnam during the 
specified period and must have a confirmed diagnosis of a 
disease specifically found to be causally related to 
herbicide exposure before a veteran will be presumed to have 
been exposed to Agent Orange (or other herbicides used in 
Vietnam).  McCartt, 12 Vet. App. at 168.

An herbicide agent means a chemical or an herbicide used in 
support of the United States and Allied Military Operations 
in the Republic of Vietnam from January 1962 through May 
1975.  The diseases described above shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneiform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within one year after 
service, and respiratory cancers must become manifest within 
30 years after the last date on which the veteran was exposed 
to an herbicide agent during active military service.  A 
veteran who has received a confirmed diagnosis of one of the 
presumptively listed diseases above and who had actual 
service in Vietnam from January 1962 through May 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to the 
contrary.  A factual basis may be established by medical 
evidence, competent lay evidence or both.  38 C.F.R. § 
3.307(a)(6).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a [claimant] need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(citing Gilbert, 1 Vet. App. at 54).

Analysis.  The threshold question to be answered in this case 
is whether the appellant has presented evidence of a well-
grounded claim; that is, a claim which is plausible and 
meritorious on its own or capable of substantiation.  If she 
has not, her appeal must fail.  38 U.S.C.A. § 5107(a); see 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

The Board finds it prudent to reiterate that underlying any 
of these questions, the United States Court of Appeals for 
Veterans Claims (Court) has held that a well-grounded claim 
must fulfill three elements: (1) a current disability in the 
form of a medical diagnosis (which is acknowledged in the 
instant case); (2) appropriate lay or medical evidence of a 
disease or injury  in service or, if appropriate, within the 
presumptive period; and (3) medical evidence of a link 
between the veteran's death and the service-connected injury 
or disease.  See Caluza, 7 Vet. App. at 506.

Initially, the Board recognizes that the veteran had been 
diagnosed with peripheral neuropathy, and that acute and 
subacute peripheral neuropathy is associated with exposure to 
certain herbicide agents, as listed in 38 C.F.R. § 3.309(e).  
He had also been diagnosed with at least three of the chronic 
diseases afforded presumptive service connection under 
38 C.F.R. § 3.309(a).  Regarding the diagnosis of peripheral 
neuropathy, the record reflects that an initial showing of 
said disease was first noted by Dr. Zuzukin in his March 1992 
letter.  Dr. Zuzukin, however, noted only that the veteran 
had a "long history" of peripheral neuropathy.  Dr. Zuzukin 
offered no specific or detailed findings regarding the date 
of onset of peripheral neuropathy, and gave no etiological 
opinions or findings regarding said disease.  Moreover, as 
noted above, "acute and subacute peripheral neuropathy," 
insofar as establishing service connection on a presumptive 
basis, means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  See 38 
C.F.R. § 3.309(e) (Note 2).  As the record reflects that the 
veteran's peripheral neuropathy had not become manifest 
within weeks or months of exposure to an herbicide agent, the 
Board finds that application of 38 C.F.R. § 3.309(e) to 
establish presumptive service connection for peripheral 
neuropathy is not warranted.  Similarly, in respect to the 
diagnoses in this case of diabetes mellitus, arthritis, and 
cardiovascular-renal disease, the Board finds that, inasmuch 
as none of those diseases was shown to have manifested to a 
degree of 10 percent disabling or more within one year after 
separation from service, the presumptions afforded under 
38 C.F.R. § 3.307 are not for application in this case.  See 
38 C.F.R. § 3.309.  

The Board has considered the appellant's lay statements to 
the effect that the veteran incurred disabilities during 
service, specifically peripheral neuropathy, which are 
causally related to his death.  However, it must be recalled 
that, at a minimum, there must be medical evidence which 
demonstrates a nexus between the cause of the veteran's death 
and a disease or injury incurred in service.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312; Caluza, 7 Vet. App. at 506.  The 
Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Caluza, supra; Grottveit, 5 
Vet. App. at 93.  In the instant case, there is nothing in 
the claims folder indicating that the appellant is qualified 
through experience, training, or education to render a 
medical opinion.  See Espiritu, 2 Vet. App. at 494.

Contrary to the appellant's contentions, the pertinent and 
probative medical records in the claims file are devoid of 
evidence establishing that the veteran incurred any illness 
during his service from March 1962 to April 1966 that might 
be causally linked, either directly or contributorily, to his 
death in July 1994.  As noted above, the veteran's service 
medical records are negative for diagnosis of any of the 
diseases listed on the death certificate as leading to his 
death.  Significantly, post-service medical records, while 
establishing that the veteran was diagnosed with each of the 
diseases listed on the death certificate, are devoid of any 
etiological findings or opinions establishing a relationship 
between any incident of the veteran's active service and the 
diseases listed as the his causes of his death.  

In the instant case, there is simply no competent and 
probative evidence establishing that any of the veteran's 
disabilities were etiologically related to his death.  The 
Board notes that several physicians diagnosed the veteran 
with diabetes mellitus, renal failure, hypertension, and 
depression.  However, as none of those disorders constitutes 
a disability for which the veteran was granted service-
connection, those diagnoses, standing alone as they do 
without a nexus opinion regarding in-service incurrence, 
cannot serve to connect the veteran's service-connected 
disabilities to the cause, or underlying causes, of his death 
as listed on the death certificate.  To the contrary, the 
record establishes that diabetes mellitus, renal failure, 
hypertension, and depression were not shown as incurred in 
service, or within any applicable post-service presumptive 
period. 

Absent a showing by competent and probative evidence that the 
veteran had a disability warranting service connection which 
had some causal relationship with his death, there can be no 
plausible basis for allowance of the appellant's claim.  See 
Lathan, 7 Vet. App. 359; Espiritu, 2 Vet. App. at 494.  Thus, 
it is the decision of the Board that the appellant has not 
met the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim for service connection for the cause of the veteran's 
death is well grounded.  38 U.S.C.A. § 5107(a).

As the appellant has not submitted the evidence necessary for 
a well-grounded claim, a weighing of the merits of this claim 
is not warranted, and the reasonable doubt doctrine is not 
for application.  See generally Gilbert, 1 Vet. App. at 53.

As an additional matter, the Board notes that the Court has 
held in a long line of cases that if the appellant fails to 
submit a well-grounded claim, VA is under no duty to assist 
her in any further development of the claim.  38 U.S.C.A. § 
5107(a); see Gilbert, 1 Vet. App. at 55; see also Grottveit, 
5 Vet. App. at 93; 38 C.F.R. 
§ 3.159(a) (1999).  However, VA may, dependent on the facts 
of the case, have a duty to notify her of the evidence needed 
to support her claim.  38 U.S.C.A. § 5103; see also Robinette 
v. Brown, 8 Vet. App. 69, 79 (1995).  The Board concludes 
that the RO has advised the appellant of the evidence 
necessary to establish a well-grounded claim, and the 
appellant has not indicated the existence of any pertinent 
evidence that has not already been obtained or requested that 
would well ground her claim.  See McKnight v. Brown, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, 126 F.3d 1464.  Thus, VA has no 
further duty to assist the appellant with respect to her 
claim.  Robinette, 8 Vet. App. at 77-78.


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

